  4:18-cv-03127-RGK-CRZ Doc # 88 Filed: 03/11/21 Page 1 of 3 - Page ID # 577




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

AMANDA BENSON,

                    Plaintiff,                             4:18CV3127

       vs.
                                                FINAL PROGRESSION ORDER
CITY OF LINCOLN, a political                            (AMENDED)
subdivision; CHRIS BEUTLER, TOM
CASADY, DOUG MCDANIEL, TIM
LINKE, LEO BENES, ERIC JONES,
DARREN MERRYMAN, and SHAWN
MAHLER,

                    Defendants.


      The parties have filed a joint stipulation to extend progression order
deadlines. A conference call with all counsel was held to discuss this request.
During that call, the undersigned magistrate judge conveyed the court’s concern
with granting an extension which will result in a trial setting more than three years
after the case was filed.


      During that call, counsel explained legitimate reasons for the progression
delay, beginning with their attempts to formally mediate the case to resolution
before embarking on extensive and expensive discovery. When those efforts
failed, the COVID-19 pandemic began. Due to the pandemic, the defendants’
ability to gather discovery responses was significantly delayed because physical
offices were closed or not fully staffed onsite, and full discovery responses could
not be gathered and served through remote access only. Now, the parties are
sifting through 8000 documents before taking depositions. They anticipate
deposing the parties and key witnesses by mid-June. Meanwhile, the parties
continue to discuss settlement in earnest.
  4:18-cv-03127-RGK-CRZ Doc # 88 Filed: 03/11/21 Page 2 of 3 - Page ID # 578




      With this explanation, the undersigned magistrate judge finds that an
additional continuance is appropriate.

      Accordingly,

      IT IS ORDERED that the parties’ stipulation to extend progression order deadlines
(Filing No. 86), is approved. The final progression order is amended as follows:

      1)     The trial and pretrial conference will not be set at this time. A status
             conference to discuss case progression, the parties’ interest in settlement,
             and the trial and pretrial conference settings will be held with the
             undersigned magistrate judge on July 7, 2021 at 10:00 a.m. by telephone.
             Counsel shall use the conferencing instructions assigned to this case to
             participate in the conference.

      2)     The deadline for completing written discovery under Rules 33, 34, 36 and
             45 of the Federal Rules of Civil Procedure is October 29, 2021. Motions to
             compel written discovery under Rules 33, 34, 36, and 45 must be filed by
             November 12, 2021.

             Note: A motion to compel, to quash, or for a disputed protective order shall
             not be filed without first contacting the chambers of the undersigned
             magistrate judge to set a conference for discussing the parties’ dispute.

      3)     The deposition deadline, including but not limited to depositions for oral
             testimony only under Rule 45, is October 29, 2021.

      4)     The deadline for filing motions to dismiss and motions for summary
             judgment is December 17, 2021.

      5)     The deadline for filing motions to exclude testimony on Daubert and related
             grounds is December 17, 2021.

      6)     Motions in limine shall be filed seven days before the pretrial conference. It
             is not the normal practice to hold hearings on motions in limine or to rule on
             them prior to the first day of trial. Counsel should plan accordingly.

      7)     The parties shall comply with all other stipulations and agreements recited
             in their Rule 26(f) planning report that are not inconsistent with this order.
             Additionally, the parties stipulate:
  4:18-cv-03127-RGK-CRZ Doc # 88 Filed: 03/11/21 Page 3 of 3 - Page ID # 579




            a. Defendants will produce to the plaintiff the ESI responsive to the agreed
               upon key terms, custodians, and timeframe and a privilege log by March
               19, 2021.

            b. Plaintiff shall have until fourteen (14) days following the entry of this
               order to file a motion to file a Third Amended Complaint, indicating
               therein whether the motion is opposed.

      8)    All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge. Such requests will not be
            considered absent a showing of due diligence in the timely progression of
            this case and the recent development of circumstances, unanticipated prior
            to the filing of the motion, which require that additional time be allowed.

            But in any event, any requested continuance will not be granted if it will
            extend the deadline for filing dispositive motions because such an extension
            will, in turn, result in further delaying the trial setting for this case.


Dated this 11th day of March, 2021.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
